Case 2:21-cv-02550-SHL-atc Document 33 Filed 09/15/21 Page 1 of 3                       PageID 373




                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

SHELBY COUNTY, TENNESSEE

       Plaintiff,

v.                                                            Case No. 2:21-cv-02550-SHL-atc

GOVERNOR BILL LEE, in his official
Capacity as GOVERNOR OF THE STATE
OF TENNESSEE,

       Defendant.

______________________________________________________________________________

                 PLAINTIFF SHELBY COUNTY, TENNESSEE’S
          UNOPPOSED MOTION FOR LEAVE TO FILE EXCESS PAGES
_____________________________________________________________________________


       Plaintiff Shelby County, Tennessee (“Shelby County”) respectfully requests that the Court

grant it leave to exceed the page limit in its Reply in Support of its Motion for Preliminary

Injunction.1 For the reasons stated herein, Shelby County requests leave to file a brief not to exceed

twenty (20) pages.

       Shelby County filed its Motion for Preliminary Injunction in this matter on September 3,

2021. (ECF No. 23). After requesting a continuance of the Court’s hearing, Defendant Governor

Bill Lee filed his Response on September 13, 2021. (ECF No. 30). In reviewing Governor Lee’s

Response, it appears that Governor Lee challenges both Shelby County’s Article III standing and


1
  At a Status Conference held on September 9, 2021, Governor Lee indicated that he did not oppose
the County’s request to submit a Reply brief, for which the Court indicated approval. Shelby
County is prepared to file that Reply by Monday September 20, 2021, pursuant to L.R. 7.2(c).
Ordinarily, since this is a non-dispositive motion, Shelby County would have only five (5) pages
for its Reply. L.R. 7.2(e).
Case 2:21-cv-02550-SHL-atc Document 33 Filed 09/15/21 Page 2 of 3                      PageID 374




the plausibility of its claims. Shelby County recognizes this Court’s preference for brevity, but

submits that Governor Lee’s response opposing Shelby County’s request for a preliminary

injunction raises issues akin to a dispositive motion under Federal Rule of Civil Procedure 12(b).

Under the circumstances of an ordinary case, Shelby County would have twenty (20) pages to

rebut such issues. See L.R. 12.1(b). Respectfully, Shelby County requests that it be permitted this

same limitation on its Reply brief, in order to adequately and fully respond to the facial challenges

to its claims.

        Governor Lee does not oppose this request.

                                              Respectfully submitted,

                                              BURCH, PORTER AND JOHNSON, PLLC

                                              s/Tannera George Gibson
                                              NATHAN A. BICKS (BPR #10903)
                                              TANNERA GEORGE GIBSON (BPR #27779)
                                              CHARLES SILVESTRI HIGGINS (BPR #30184)
                                              SARAH E. STUART (BPR #35329)
                                              130 North Court Avenue
                                              Memphis, TN 38103
                                              Telephone: (901) 524-5000
                                              Email: nbicks@bpjlaw.com
                                                     tgibson@bpjlaw.com
                                                     chiggins@bpjlaw.com
                                                     sstuart@bpjlaw.com

                                               AND

                                              MARLINEE C. IVERSON (BPR #18591)
                                              SHELBY COUNTY ATTORNEY
                                              E. LEE WHITWELL (BPR #33622)
                                              ASSISTANT COUNTY ATTORNEY
                                              160 North Main Street, Suite 950
                                              Memphis, TN 38103
                                              Telephone: (901) 222-2100
                                              Email: marlinee.iverson@shelbycountytn.gov
                                                    lee.whitwell@shelbycountytn.gov

                                              Counsel for Defendant Shelby County, Tennessee
Case 2:21-cv-02550-SHL-atc Document 33 Filed 09/15/21 Page 3 of 3               PageID 375




                           CERTIFICATE OF CONSULTATION

       On September 15, 2021, counsel for Shelby County (Sarah Stuart) consulted with counsel

for Governor Bill Lee (Jim Newsom), who indicated that Governor Lee does not oppose the

relief requested herein.

                                          s/Tannera George Gibson
